Citation Nr: 1425608	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  12-25 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Coyle, Counsel









INTRODUCTION

The Appellant served in the West Virginia Air National Guard, and had a period of active duty for training (ACDUTRA) from June 1959 to October 1959. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In December 2013, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The current back disability, degenerative arthritis of the lumbar spine, did not have onset during active service, that is, federalized active duty for training in the Air National Guard; and the current back disability, degenerative arthritis of the lumbar spine, is unrelated to a congenital abnormality of the spine and is otherwise unrelated to an injury, disease, or event during active service.  


CONCLUSION OF LAW

The criteria for service connection for a back disability, degenerative arthritis of the lumbar spine, are not met.  38 U.S.C.A. §§ 101(24), 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).







The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter in November 2009.  As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); and of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of preadjudication VCAA notice).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  



VA obtained service records, VA records, and private medical records.  The Appellant was afforded a VA examination, which included a medical opinion.  As the examination was based on a review of the Appellant's history and described the current disability in sufficient detail so that the Board's review is a fully informed one, the examination report is adequate to decide the claim.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

As there is no indication of the existence of additional evidence to substantiate the claim, no further assistance to the Appellant in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection. 38 U.S.C.A. § 1154(a).  As the Veteran did not serve in combat, the provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the weight and credibility of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  




When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.

Evidence

The Appellant served on federalized active duty for training in the West Virginia Air National Guard (ACDUTRA) from June 1959 to October 1959.  The entrance examination was negative for a chronic back disability.  

In July 1959, the Appellant complained of low back pain since February 1959 before service, when he injured his cervical spine while tumbling, requiring cervical traction.  The Appellant stated that for two weeks during active duty for training he had pain in the low back and hip as well as tingling and numbness.  X-rays showed no significant bone or joint abnormality.  On an orthopedic consultation, the pertinent findings were pelvic tilt and left paravertebral spasm.  The impression was a symptomatic congenital abnormality, namely, a transitional first sacral vertebra with probable pseudoarthrosis formation.  

In July 1959 in a line-of-duty determination, it was found that the congenital spine abnormality pre-existed service and that it was neither incurred nor aggravated as a result of active service, and that the symptoms disqualified the Appellant from further participation in active service.  In August 1959 in a Medical Board report and on separation examination in October 1959, the findings were similar to the findings of the line-of-duty determination.  


After service in July 1971, the Appellant stated that another airman had jumped on his back while he was running an obstacle course in July 1959. 

In September 2010, X-rays showed degenerative change in the lumbar spine.  

In December 2013, after a review of the Appellant's record, a VA health-care provider expressed the opinion that it was less likely than not (probability less than 50 percent) that degenerative changes of the lumbar spine by X-ray in 2010 represent a progression of the Appellant's complaint of back pain pre-service and while on active duty for training in 1959.  

The VA examiner also stated that the degenerative changes of the lumbar spine by X-ray in 2010 did not represent a correction of the diagnosis of congenital abnormality of the spine, transitional 1st sacral vertebra, with probable pseudoarthrosis, as the diagnosis was given by an orthopedic specialist.  

The VA examiner further stated that the degenerative changes of the lumbar spine by X-ray in 2010 was most likely the development of a new and separate condition as degenerative changes develop over time due to wear and tear of living life. 

The VA examiner explained that the back and hip pain in service was most likely the result of the pre-existing condition in the absence of evidence of an injury, which permanently aggravated the pre-existing condition.  As for the Veteran's statement in July 1971 that another airman had jumped on his back while he was running on obstacle course in July 1959, the VA examiner stated that the incident was not documented in service and was first presented 12 years after service.  

As for other risk factors for developing degenerative changes of lumbar spine, the VA examiner stated that the primary factor was aging.  The VA examiner stated that the degenerative changes of the lumbar spine did not develop in an unusual manner and the degenerative changes did not suggest an etiology related to the findings while on active duty for training. 


In February 2014, the same VA examiner conducted an in-person examination.  The VA examiner stated the opinions offered in December 2013 were unchanged following the physical examination. 

Analysis

The Appellant asserts that the current degenerative changes of the lumbar spine are the result of an in-service injury while running an obstacle course in July 1959, when another airman jumped on his back.  The Appellant asserts that the in-service diagnosis of a congenital abnormality was incorrect.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131. 

Active air service includes active duty and any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty.  The term ACDUTRA includes federalized service in the National Guard.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(c)(3).

A claimant seeking VA disability compensation based on a period of federalized active duty for training (ACDUTRA) as a member of the National Guard must establish a service-connected disability as a result of disability incurred in or aggravated during the period of ACDUTRA in order to achieve "Veteran" status. 

The Appellant does not have an adjudicated service-connected disability incurred in or aggravated during the period of ACDUTRA in 1959 and the Appellant for the purpose of the current claim has not achieved "Veteran" status.





As the Appellant has not already achieved "Veteran" status for the period of ACDUTRA in 1959, neither the presumption of soundness nor the presumption of aggravation, nor the presumption of service incurrence for certain chronic diseases, such as arthritis, applies to the period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 44 (2010); Donnellan v. Shinseki, 24 Vet. App. 167, 171-72 (2010). 

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

To show aggravation, a claimant who served only on ACDUTRA has the burden to prove a permanent increase in the pre-existing condition beyond the natural progress of the disease or injury during the period of ACDUTRA.  Donnellan, at 174.

Service connection may be granted for diseases of congenital origin, but not for a congenital defect.  A congenital defect however can be subject to superimposed disease or injury and the resultant disability may be service connected.  







On the basis of the service treatment records, the current back disability, degenerative arthritis of the lumbar spine, was not affirmatively shown to be present in service as X-rays showed no significant bone or joint abnormality.  And service connection under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.6 and §  3.303(a) (affirmatively showing inception during service) is not established.

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

During the period of ACDUTRA, the Appellant did complain of low back pain since February 1959 before service and after two weeks of training.  After service in July 1971, the Appellant stated that he was injured while running an obstacle course in July 1959, when another airman jumped on his back.

As a lay person, the Appellant is competent to describe back pain and a back injury, which are within the realm of the Veteran's personal experience, and his statements are admissible evidence.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

While the Appellant is competent to describe back pain and a back injury, the Appellant as a lay person is also competent to identify a simple medical condition, or describe a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377.  



Also as a lay person, the Appellant is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Degenerative arthritis is not simple medical condition that the Appellant as a lay person is competent to identify based on mere personal observation, as the identification of degenerative arthritis falls outside the realm of common knowledge of a lay person, that is, such a condition is not capable of lay observation. 38 C.F.R. § 3.159; Jandreau, at 1377.

Also degenerative arthritis is not a type of condition under case law that has been found to be capable of lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfeet are capable of lay observation); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation; see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); and see Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer).

Applying the guidance of current case law, degenerative arthritis is more analogous to an internal disease process rather than either flatfeet, a skin condition, tinnitus, varicose veins, a dislocated shoulder, or a broken leg.  For this reason, degenerative arthritis is not the type of condition under case law that has been found to be capable of lay observation.

As the degenerative arthritis of the lumbar spine is not capable of lay observation under Jandreau or by case law, the claimed disability is not a simple medical condition that the Appellant as a lay person is competent to identify. 





And no factual foundation has been established to show that the Appellant is otherwise qualified through specialized education, training, or experience to diagnose or identify degenerative arthritis.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Board may find that lay evidence to diagnose a disability is not competent evidence). 

Also while the Appellant is competent to report a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional, the Appellant has not submitted evidence of a medical diagnosis of degenerative arthritis of the lumbar spine before 2010 or evidence of a diagnosis of degenerative arthritis by a medical professional based on symptoms described by the Appellant during the period of ACDUTRA. 

As degenerative arthritis of the lumbar spine is not a simple medical condition, the Appellant's assertion or opinion that degenerative arthritis of the lumbar spine was due to a back injury in service is not competent evidence and no factual foundation has been established to show that the Appellant s otherwise qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus between degenerative arthritis of the lumbar spine and back pain or a back injury in service. 

Since the Appellants lay opinion is not competent evidence on a material issue fact, namely, the causal relationship or nexus between degenerative arthritis of the lumbar spine and back pain or a back injury in service, the Appellant's opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to the claim.  As the evidence is not admissible, the Board need not reach the credibility of the evidence. 

To the extent there was evidence of a congenital abnormality, the Appellant has not met the burden to prove a permanent increase in the pre-existing condition beyond the natural progress of the disease or injury during the period of ACDUTRA.  



Stated differently, the record shows that the Appellant had back pain before and during service without evidence of change in the underlying pathology during the period of ACDUTRA, whether or not the Appellant sustained a back injury on an obstacle course he has described. 

To the extent the Appellant asserts that the diagnosis of a congenital abnormality was incorrect, the Appellant's lay opinion is not competent evidence as it is not shown that the Appellant is qualified through specialized education, training, or experience to offer an opinion on whether or not a medical diagnosis is incorrect or not, and the Appellant's opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to the claim.  

The Veteran has not submitted competent medical evidence supporting the claim. 

The only competent medical evidence of record is the report of VA examination in December 2013 with the addendum in February 2014. 

After a review of the Appellant's record, a VA health-care provider expressed the opinion that it was less likely than not (probability less than 50 percent) that degenerative changes of the lumbar spine by X-ray in 2010 represented a progression of the Appellant's complaint of back pain pre-service and while on active duty for training in 1959.  

The VA examiner also stated that the degenerative changes of the lumbar spine by X-ray in 2010 did not represent a correction of the diagnosis of congenital abnormality of the spine, transitional 1st sacral vertebra, with probable pseudoarthrosis, as the diagnosis was given by an orthopedic specialist.  

The VA examiner further stated that the degenerative changes of the lumbar spine by X-ray in 2010 were most likely the development of a new and separate condition as degenerative changes develop over time due to wear and tear of living life. 



The VA examiner explained that the back and hip pain in service was most likely the result of the pre-existing condition in the absence of evidence of an injury, which permanently aggravated the pre-existing condition.  

As for the Appellant's statement in July 1971 that another airman had jumped on his back while he was running on obstacle course in July 1959, the VA examiner stated that the incident was not documented in service and was first presented 12 years after service.  

As for other risk factors for developing degenerative changes of lumbar spine, the VA examiner stated that the primary factor was aging.  The VA examiner stated that the degenerative changes of the lumbar spine did not develop in an unusual manner and the degenerative changes did not suggest an etiology related to the findings while on active duty for training. 

On the basis of the evidence of record, the Board concludes that the preponderance of the evidence is against the claim of service connection for a back disability, degenerative arthritis of the lumbar spine, and the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a back disability, degenerative arthritis of the lumbar spine, is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


